—Judgment, Supreme Court, Bronx County (Denis Boyle, J., at suppression hearing; Gerald Sheindlin, J., at plea and sentence), rendered January 5, 1998, convicting defendant of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 4 years, unanimously affirmed.
Since the circumstances of defendant’s plea cast no doubt on defendant’s ability to understand the proceedings, information contained in defendant’s presentence report concerning a past history of psychiatric treatment did not obligate the court to conduct a sua sponte inquiry into his competency (see, People v Tortorici, 92 NY2d 757, 765; People v Gelikkaya, 84 NY2d 456, 459).
Appellate review of defendant’s remaining claims is foreclosed by defendant’s knowing, intelligent and voluntary waiver of his right to appeal. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.